                    Case 1:19-cr-00443-UA Document 20 Filed 03/04/20 Page 1 of 1

LAW OFFICE OF KEVIN J. KEATING, P.C.
Kevin J. Keating
Attorney at Law


Counsel:
·Stefani Goldin, Esq.                                                                                Manhattan Office
                                                                                                    (BY APPOINTMENT)
                                                                                                      T: 212- 964-2702

                                                              March 4, 2020


         VIA ECF
         Honorable Lewis A. Kaplan
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                                               Re: United States v. Melamed
                                                   l 9CR443 (LAK)

         Dear Judge Kaplan:

                As you are aware, I am counsel for Mr. Melamed in the captioned matter. Previously, Your
         Honor set a motion schedule in this matter which set the date for filing of defense motions on
         March 9, 2020. I write to respectfully request a one week extension of this date to March 16, 2020.
         The basis for this request is that I am still awaiting certain materials from the Government which
         bear on the motions l wiH be filing. Moreover, my ability to communicate with my client
         concerning these matters has been impacted by the lock-down currently in place of the
         Metropolitan Correctional Center.

                 I have conferred with AUSA Thomas John Wright concerning this application who offers
         his consent. Should Your Honor grant this request, the parties agree that the Government's date to
         file any opposition to defense motions should likewise be extended one week.

                  Thank you for your consideration.


                                                              Very truly yours,




         KJK:sep
        cc: AUSA Thomas John Wright
